Citation Nr: 1721992	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  05-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for headaches and sweats as secondary to type II diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004, October 2004, and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Veteran took the opportunity for another hearing, but the transcript of an October 2015 hearing with another VLJ was inaudible.  The Veteran was afforded the opportunity for another hearing and in May 2016, he testified at a videoconference hearing before the undersigned.  A transcript of that hearing is in the record.

The claims were previously before the Board in February 2012, July 2015, and July 2016 when they were remanded for additional development.

In July 2016 the Board remanded the issues listed above and the issue of entitlement to service connection for hepatitis C.  Thereafter, in an October 2016 rating decision the RO granted entitlement to service connection for hepatitis C.  As this decision represents a complete grant with regard to the issue of entitlement to service connection for hepatitis C, the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not presumptively, or actually, exposed to herbicides during service. 

2.  The competent and credible evidence is against a finding that the Veteran has type II diabetes mellitus causally related to, or aggravated by, active service, to include exposure to herbicides. 

3.  The competent and credible evidence is against a finding that the Veteran has hypertension is casually related to or aggravated by a service connected disability.

4.  The competent and credible evidence is against a finding that the Veteran has a disability manifested by headaches and sweats that is casually related to or aggravated by a service connected disability.

5.  The Veteran's service-connected disabilities are not of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for hypertension as secondary as secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for a disability manifested by headaches and sweats have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4.  The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 510, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

A.  Diabetes Mellitus

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  The listed diseases include type II diabetes mellitus.

The Veteran seeks entitlement to service connection for type II diabetes mellitus based upon exposure to herbicides.  

The Veteran's DD-214 indicates "NO" as to service in Vietnam, Korea and Thailand.  His service personnel records detail his duty station in Hawaii and military occupation specialties during that time as supply clerk, switchboard operator, equipment records clerk and stock control/supply man.  

Upon examination at separation from service in March 1973 the Veteran was not noted to have diabetes mellitus.  Urinalysis was negative for sugar.

A VA treatment record dated in February 1992 reported a diagnosis of new onset diabetes mellitus.

The Veteran was afforded a VA examination in February 2004.  The examiner noted that the Veteran clearly developed type II diabetes mellitus since 1992.  The Veteran's treatment history was discussed.  The examiner reported that the Veteran claimed the diabetes was related to exposure to Agent Orange.  He was stationed at Schofield Barracks in Hawaii as part of an army helicopter squadron.  The examiner noted the Veteran's report that his job as ammunition support required accompanying ammunition to Vietnam on a variety of cargo planes and then returning.  The Veteran said he helped load both full and empty containers of Agent Orange onto the planes.  The Veteran felt that he was exposed to Agent Orange.  The Veteran was noted to report that he was not a member of Operation Ranch Hand and that he was not stationed in Vietnam.  After physical examination the examiner rendered the impression that the Veteran clearly had recent diagnosis of adult onset diabetes.  The examiner noted that the association of diabetes with Agent Orange exposure had been well established.  However, it's very unclear from the Veteran's account of his rather indirect exposure to Agent Orange whether this would warrant the same kind of level of exposure of more traditional exposures.  The examiner noted that the claims file was not available and the examiner only had the Veteran's history on this incidental exposure to Agent Orange.

In a statement dated in February 2004 the Veteran reported that he traveled to Vietnam to support heavy artillery, helicopter parts, motor runs, and truck parts.  He further reported that he was on a crew that disposed of Agent Orange.

In a March 2004 response to request for information it was noted that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.

The Veteran reported at a hearing before a Veterans Law Judge in July 2011 that he was assigned to go on clean up duty from Hawaii to the Republic of Vietnam.  He reported that he handled drums of poison.  The Veteran reported that he understood that some of the barrels had Agent Orange on them.

At a hearing before the undersigned in May 2016 the Veteran reported that he was stationed at the Schofield Barracks in Hawaii.  He stated that he flew to Vietnam on two occasions to the Agent Orange cleanup.

The Veteran was afforded a VA examination in September 2016.  The examiner rendered the opinion that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran stated that during his military active service, he was assigned to Fort Ord California, Fort Lee Virginia, and Schofield Barracks in Honolulu.  He stated that during his service in Hawaii, he was assigned to a special detail twice and states that he was flown out of Hickam AFB Hawaii, to Vietnam twice (1971-1972), to assist in the clean-up and removal of Agent Orange.  He further stated that his duration of stay for each of the 2 trips was about 2 days.  The examiner noted that according to VA policy, VA presumes that Veterans who were exposed to Agent Orange or other herbicides if they served in Vietnam anytime between January 9, 1962 and May 7, 1975, to include brief visits ashore or service aboard a ship that operated on the inland waterway of Vietnam.  Given the above history by the Veteran, there appears to be a significant association between the Veteran's Diabetes Mellitus type II, and his active military service. 

In an addendum dated in December 2016, the examiner noted that given the information provided by the Appeals Management Center noted on the 2507 exam request dated in November 2016, that there is no service personnel records showing military service in Vietnam or evidence of stopovers in Vietnam, the Veteran has no documentation of significant exposure to Agent Orange by via VA policy, and further, review of service treatment medical records are absent for significant elevation in blood glucose or abnormal Hgb A1Cs.  Therefore the Veteran's Diabetes Mellitus type 2, is less likely than not(less than 50 percent probability), related to military service. 

Entitlement to service connection for type II diabetes mellitus is not warranted.  Post service treatment records reveal that the Veteran is diagnosed with type II diabetes mellitus.  However, with the exception of the Veteran's reports, there is no indication in the claims file that the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicides.  He has not provided any corroboration to his statements that he was in Vietnam. His military personnel records do not show any duty or orders to Vietnam.  Thus, the Board finds that the Veteran did not have actual duty or visitation in the Republic of Vietnam and his assertion indicating that he was exposed to herbicide while in Vietnam is not credible.

Thus, service connection is not warranted on a presumptive basis.  In addition, there is no competent evidence that the Veteran's current diabetes mellitus is otherwise related to the Veteran's active service.  As such, entitlement to service connection for type II diabetes mellitus is denied.

B.  Hypertension

The Veteran seeks entitlement to service connection for hypertension as secondary to type II diabetes mellitus or hepatitis.

Upon examination at separation from service in March 1973 the Veteran was not noted to have any hypertension.  The Veteran's blood pressure was reported as 120/76.

In a February 2004 VA examination report the Veteran was noted to be hypertensive.

At a hearing before a Veterans Law Judge in July 2011 the Veteran indicted that his high blood pressure was due to exposure to Agent Orange.

At a hearing before the undersigned in May 2016 the Veteran reported that he was claiming hypertension as secondary to his diabetes mellitus or hepatitis.

The Veteran was afforded a VA heart examination in September 2016.  The Veteran was diagnosed with coronary artery disease.

The Veteran was afforded a VA hepatitis examination in September 2016 wherein there is no discussion of hypertension or blood pressure.

Entitlement to service connection for hypertension as secondary to type II diabetes mellitus or hepatitis is not warranted.  Above, the Board denies entitlement to service connection for type II diabetes mellitus, thus, the predicate necessary for a grant of secondary service connection has not been met.  At the hearing in May 2016 the Veteran indicated that he believed that his hypertension may be secondary to his now service-connected hepatitis.  Review of claims file does not reveal any indication that the Veteran's hypertension may be related to the Veteran's hepatitis C.  The Veteran was afforded a VA hepatitis examination in September 2016 wherein there was no mention of hypertension or high blood pressure.  The Veteran is not competent to associate his current hypertension with his service-connected hepatitis C.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Therefore, as the preponderance of the evidence is against a finding that the Veteran had hypertension due to or aggravated a service-connected disability, entitlement to service connection for hypertension is denied.

C.  Headaches and Sweats

The Veteran seeks entitlement to service connection for headaches and sweats.  

Upon examination at separation from service in March 1973 the Veteran was not noted to have any disorder manifested by headaches and/or sweats.

In a statement dated in November 2003 the Veteran reported that he was having headaches and sweats.

At a hearing before a Veterans Law Judge in July 2011 the Veteran reported that his headaches started when his blood pressure became uncontrollable. 

At a hearing before the undersigned in May 2016 the Veteran reported that he was claiming headaches and sweats as secondary to his diabetes mellitus.  In addition, the Veteran indicated that the sweats may be related to his hepatitis.  

Entitlement to service connection for headaches and sweats is not warranted.  Service treatment records do not reveal any diagnosis of any disorder manifested by headaches and sweats.  Although the Veteran has complained of headaches and sweats in a statement dated in November 2003 and has reported that his headaches began when his blood pressure became uncontrollable, there is no competent evidence associating the Veteran's reported headaches or sweats with his active service or with his service-connected hepatitis.  The Veteran is not in receipt of service-connected benefits for type II diabetes mellitus or hypertension and, therefore, entitlement to service connection for headaches and sweats on a secondary basis is not warranted.  As such, entitlement to service connection for headaches and sweats is denied. 

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

During the period on appeal, the Veteran is in receipt of service-connected benefits for hepatitis C, evaluated as 20 percent disabling, effective November 17, 2003; chondromalacia left patella with painful extension, evaluated as 20 percent prior to February 21, 2007, 100 percent beginning February 21, 2007, to prior to April 1, 2007, and 20 percent thereafter; left knee with limited painful flexion, evaluated as 10 percent prior to March 24, 2010, and 20 percent thereafter; and instability of the left knee, evaluated as 10 percent effective November 10, 2003.  His combined rating is 30 percent from November 10, 2003; 40 percent from November 17, 2003; 50 percent from March 10, 2006; and 50 percent from April 1, 2007.  As such, during the period on appeal when the Veteran is not in receipt of an evaluation of 100 percent disabling for service connected chondromalacia of the left patella, the Veteran's disabilities do not meet the schedular criteria for assignment of a TDIU.

On a Social Security Administration Disability Determination and Transmittal form dated in May 2007, the Veteran was noted to be disabled beginning August 2003.  The primary diagnosis was reported as diabetes mellitus and the secondary diagnosis was chronic liver disease and cirrhosis.

The Veteran was afforded a VA examination of the left knee in March 2010.  The examiner reported "[i]f it were just the knee, he would not be employable at anything but at a sedentary job because he cannot squat, kneel, carry anything over 5 or 10 pounds and should avoid steps and any distance walking."

At a hearing before the undersigned in May 2016 the Veteran reported that he was, at certain times, prevented form working due to his knee.  He reported that he stopped working in 2003 due to his blood sugar going up and his vision going bad.  

In September 2016 the Veteran was afforded a VA examination regarding hepatitis.  The examiner indicated that the Veteran's liver condition did not impact his ability to work.

Entitlement to a TDIU is not warranted.  As noted above, during the period on appeal when the Veteran is not in receipt of a 100 percent evaluation for chondromalacia of the left patella, the Veteran's disabilities do not meet the schedular criteria for assignment of a TDIU.  In addition, although a SSA disability determination reports the Veteran's secondary diagnosis to be chronic liver disease, the Veteran's service-connected disabilities of hepatitis C and left knee disability, as noted upon VA examination and reported by the Veteran at the hearing before the undersigned, do not render the Veteran unemployable.  Rather the Veteran has reported that it was his rising blood sugars and failing vision that rendered him unemployable.  Thus, consideration of whether TDIU is warranted on an extraschedular basis is not warranted.  As such, entitlement to TDIU is denied. 


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for hypertension as secondary to type II diabetes mellitus is denied.

Service connection for headaches and sweats as secondary to type II diabetes mellitus is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


